Benton, J.
At the conclusion of- the evidence each side asked the court to direct a verdict. Thereupon the jury ivas discharged, the case submitted to the court and argument had on Uovember 12, 1910, and briefs submitted.
Plaintiff seeks to recover $1,000 alleged to have been paid Alexander Dingwell, agent and representative of Jacob Litt under duress per minas. There is no dispute in the evidence but that Dingwell was Litt’s agent authorized to act as general manager of Litt, that he received the $1,000 and paid it over to Litt, who retained it; and his representatives, the defendants, still do retain it. The case then, if such duress be established, is within the rule which makes the receipt and intention of the fruits of the fraud devolve a liability upon the principal, though innocent of personal participation in the wrong. Krumm v. Beach, 96 N. Y. 398.
Plaintiff and her husband were about to sail for England. Dingwell said to her: “ You cannot sail for Europe. You cannot take that steamer to-night.” I asked why. He said, “ You cannot unless you give me $1,000 because Mr. *376Vroom had no right to make the contract he made and I shall have him arrested before he takes the steamer, if yon' don’t give me $1,000 of the advance royalties back.” He said that Hr. Vroom had made a contract, had received money from Hr. Litt under false pretenses; that he could supply the play, etc.; that he had discovered Hr. Vroom had no right to make the contract, etc.
Plaintiff gave his check and sailed. Defendants contend that the threat was of an arrest in a civil action. Plaintiff’s testimony shows that she understood it to be an arrest for obtaining money by false pretenses. That would generally mean a criminal arrest. Words must be taken as generally used, nor should we refine to a nicety, unless we afford the crafty opportunity to' cunningly and intentionally gain a wrongful benefit without incurring liability,
I believe both Dingwell and plaintiff understood the words to threaten arrest upon a criminal charge.
The common-law rule that there must be a threat of unlawful arrest and imprisonment no longer prevails. The phrase, duress per minas, may be used for brevity or convenience, even though the action be one to declare void a contract obtained by coercion and recover the money paid.
“ However we may classify the case, the rule is firmly established that in relation to husband and wife, etc., each may avoid a contract induced and obtained by threats of imprisonment of the other, and it is of no consequence whether the threat is of a lawful or- unlawful imprisonment.” Adams v. Irving National Bank, 116 N. Y. 606, 616.
Judgment is ordered for plaintiff for $1,000 with interest from date of demand to be computed and entered by clerk. This may be treated as a direction of a verdict, but the better practice in this case seems to me to be to regard the trial by the jury as waived and submit findings; but plaintiff’s counsel may act as advised.
Judgment for plaintiff.